Exhibit 10.2

 



FIRST AMENDMENT TO LEASE

 

THIS AGREEMENT ("Agreement") is made as of the 3rd day of June, 2016, between
1515 Associates, Ltd., a lorida limited partnership (hereinafter referred to as
"Landlord") and Ominto, Inc., a Nevada corporation (hereinafter referred to as
"Tenant").

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant entered into a lease dated October 15, 2015 (the
“Lease”) for space deemed by Landlord and Tenant to contain Two Thousand Six
Hundred Thirty (2,630) rentable square feet (the “Premises”) known as suite 307
on the third (3rd) floor of the building commonly known as South City Plaza,
located at 1515 South Federal Highway, Boca Raton, Florida 33432 (the
“Building”); and

 

WHEREAS, Landlord and Tenant, by this First Amendment to Lease, desire to, among
other things, accomplish the following:

 

(i)     Expand the Premises; and (ii) extend the Lease Term.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

 

1.      Recitals/ Defined Terms. All of the recitals set forth above in the
"WHEREAS" Clauses are hereby made an integral part of this Agreement. All
capitalized terms herein shall have the same meaning as defined in the Lease (as
amended), unless expressly provided to the contrary.

 

2.      Effective Date . Unless otherwise expressly set forth herein, the
effective date (the "Effective Date") of the amendment set forth herein shall be
the earlier of: (a) the date Tenant commences conducting its business in the
Additional Space (hereinafter defined); or (b) the date of Substantial
Completion of all work to be performed by Landlord in the Additional Space
pursuant to Exhibit “B” attached hereto. If Landlord is unable to substantially
complete the work to be performed by it in the Additional Space pursuant to this
Agreement because a contingency herein has not been satisfied, or for any reason
beyond Landlord's reasonable control, Landlord shall have no liability to Tenant
for damages and Tenant’s sole remedy shall be that the Effective Date shall be
deferred until the date on which Landlord is able to substantially complete the
work in the Additional Space. Substantial Completion of the work to be performed
by Landlord in the Current Premises (hereinafter defined) shall have no effect
on the Effective Date and all such work shall be performed by Landlord using
commercially reasonable efforts at a time mutually agreed to by the parties.
Tenant shall continue to pay Rent and all other charges for the Current Premises
during Landlord’s work in the Current Premises. Landlord shall be deemed to have
substantially completed all work to be performed by it in the Current Premises
and the Additional Space even though there may remain to be done punch list
items which will not materially interfere with Tenant's use of the subject
space. Notwithstanding the foregoing, the Effective Date shall not be deferred
beyond the date on which Landlord would have been able to substantially complete
such work in the Additional Space but for any Tenant delay including without
limitation: (a) changes made by Tenant or a delay caused by Tenant in the work
to be performed by Landlord in the Additional Space; or (b) any breach or
failure of Tenant to fully perform its obligations under the Lease as amended.
Immediately after the Effective Date has been determined, the Effective Date
shall be confirmed by Landlord and Tenant in writing. Provided however, failure
by Landlord and Tenant to execute a certificate confirming the Effective Date
shall not invalidate this Agreement.

 

3.      Extension. Landlord and Tenant agree that the Lease Term shall be
amended so that following the Effective Date hereof there will be Sixty-Three
(63) months remaining in the Lease Term (“First Extended Term”). It is the
express intention of Landlord and Tenant that the Additional Space and the
Current Premises (defined below) expire conterminously. During the First
Extended Term all references in the Lease to the Lease Term shall mean the Lease
Term as amended and extended by this Agreement.

 



  

 

 

4.      Expansion. (A) As of the Effective Date, the Premises which currently
are deemed to contain Two Thousand Six Hundred Thirty (2,630) rentable square
feet (the "Current Premises") shall be increased by Two Thousand Nine Hundred
Thirty Seven (2,937) rentable square feet known as suite

308 (the "Additional Space") so that following said increase, the Premises shall
be deemed to contain

Five Thousand Five Hundred Sixty Seven (5,567) rentable square feet.

 

(B) Floor Plan. As of the Effective Date, the floor plan, showing the location
of (i) the Additional Space, and (ii) the Current Premises, attached hereto as
Exhibit "A," and by this reference made a part hereof, shall replace Exhibit "A"
to the Lease.

 

5.      Tenant's Proportionate Share (Expansion). As of the Effective Date,
Section 2(f) of the Lease (and all other sections of the Lease in which Tenant’s
Proportionate Share of the Building is relevant) shall be calculated on the
expanded Premises consisting of Five Thousand Five Hundred Sixty Seven (5,567)
rentable square feet and otherwise paid accordingly in accordance with the terms
and conditions of the Lease.

 

6.      Base Rental. As of the Effective Date, the Base Rental payable for the
Premises shall be as follows:

 

Beginning on the Effective Date, the Base Rental to be paid by Tenant for the
Premises shall remain as set forth in the original Lease currently payable in
the amount of Eighteen and 50/100 Dollars ($18.50) per rentable square foot per
annum but applied to the expanded Premises consisting of Five Thousand Five
Hundred Sixty Seven (5,567) rentable square feet , plus all Florida state county
and local sales, use, transaction or comparable tax thereon, to be paid pursuant
to the terms of the Lease on the first day of each calendar month during the
First Extended Term. If the Effective Date is a day other than the first day of
a calendar month, the monthly Base Rental for the fractional month shall be
appropriately prorated. The Base Rental shall continue to be increased in
accordance with Section 2(e) of the Lease each Lease Year as defined in the
Lease

 

7.      Abatement . Notwithstanding the foregoing, as of the Effective Date and
in consideration for Tenant’s performance of all of its obligations under this
First Amendment, Landlord conditionally excuses Tenant from payment of the first
three (3) months Base Rent on the Additional Space during the First Extended
Term; provided, however, should Tenant at any time during the Term of this First
Amendment be in default of this First Amendment, the total sum conditionally
abated shall become immediately due and payable by Tenant to Landlord.

 

8.      Leasehold Improvements . With the exception of the Leasehold
Improvements to be performed by Landlord in the Premises (“Leasehold
Improvements”) as set forth in the Work Letter Agreement attached hereto and
made an integral part of this Agreement as Exhibit “B” and the Scope of Work
attached hereto as Exhibit “B-1”, Tenant accepts the Premises in “As-Is”
condition without representation or warranty and Landlord shall not make or pay
for any other improvements or alterations to the Premises.

 

9.      Subject to Payment of Additional Security Deposit, Prepaid Rent and
Tenant’s Contribution. Landlord is currently holding Thirteen Thousand Nine and
73/100 Dollars ($13,009.73) as a Security Deposit and Six Thousand Nine Hundred
Three and 39/100 Dollars ($6,903.39) as last month’s Prepaid Rent in accordance
with the Lease. This Agreement is strictly subject to and contingent upon
payment by Tenant to Landlord upon execution hereof, an additional (i) Fourteen
Thousand Five Hundred Twenty Eight and 38/100 Dollars ($14,528.38) to be held by
Landlord as additional Security Deposit in accordance with the Lease, (ii) Seven
Thousand Two Hundred Sixty Four and 19/100 Dollars ($7,264.19) to be applied
towards the first full months’ Rent payable following the Effective Date and
(iii) Eight Thousand Twenty Nine and 52/100 Dollars ($8,029.52) to be held by
Landlord and applied towards the last months Rent. Upon execution, Tenant shall
also pay to Landlord the Tenant’s Contribution in Exhibit “B” attached hereto.

 

10.     Landlord’s Broker. Landlord and Tenant acknowledge that Penn-Florida
Realty Corp. (the “Exclusive Listing Broker”) represented Landlord in this
transaction and has an exclusive listing agreement with Landlord for the
Building and no other Broker represented Tenant in this transaction. Landlord
agrees to pay the Exclusive Listing Broker any commission that may be due
pursuant to a separate written agreement between Landlord and the Exclusive
Listing Broker. Landlord and Tenant each represent and warrant to each other
that it has not had any dealing with any other real estate broker or finder with
respect to this Lease and agree to hold each other harmless from and against any
and all damages, costs, expenses resulting from any claim(s) for a brokerage
commission or finder’s fee that may be asserted against either of them by any
other broker or finder with whom the other has dealt or with whom such other
broker or finder claims to have dealt.

 



 2 

 

 

11.     Miscellaneous.

 

No Release. Notwithstanding any provision of the foregoing to the contrary, this
Agreement shall not in any way (i) be deemed to excuse or release Tenant from
any obligation or liability in the Lease (including, without limitation, any
obligation or liability under provisions of the Lease to indemnify, defend and
hold harmless Landlord or other parties, or with respect to any breach or
breaches of the Lease), which obligation or liability first arises on or prior
to the Effective Date or arises out of or is incurred in connection with events
or other matters which took place on or prior to such date; or (ii) affect any
obligation under the Lease which by its terms is to survive the expiration or
sooner termination of the Lease. Counterparts/Construction. This Agreement may
be executed in multiple counterparts, each of which shall be deemed an original,
but all of which, together, shall constitute but one and the same instrument. If
Tenant signs as a corporation, each of the persons executing this Lease on
behalf of Tenant does hereby covenant and warrant that Tenant is a duly
authorized and existing corporation, that Tenant has and is qualified to do
business in Florida, that the corporation has full right and authority to enter
into this Lease and that each and both of the persons signing on behalf of the
corporation were authorized to do so. Upon Landlord’s request, Tenant shall
provide Landlord with evidence reasonably satisfactory to Landlord confirming
the foregoing covenants and warranties. This Agreement shall be construed and
enforced in accordance with the laws of the State of Florida, and this Agreement
shall not be construed more strictly against one party than against the other
merely by virtue of the fact that it may have been prepared by counsel for one
of the parties, it being recognized that both Landlord and Tenant have
contributed substantially and materially to the preparation of this Agreement.
Confidentiality. Tenant and Tenant's representatives (including employees, real
estate brokers, officers, agents, etc.), hereby acknowledge that the terms and
conditions of this Agreement are to be held in the strictest of confidence and
not to be conveyed to any other party without the permission of Landlord. Such
confidentiality is a material consideration for Landlord to enter into this
Agreement, and breach of this confidentiality shall be considered a default
under the Lease. Additionally, in the event of such breach, Landlord shall incur
damages which are difficult to ascertain or predict at this time, however, such
damages shall be assessed immediately following occurrence of such breach at
which time Landlord may pursue all available remedies. Waiver of Jury Trial.
Landlord and Tenant hereby knowingly, voluntarily and intentionally waive the
right either may have to a trial by jury in respect of any litigation based
hereon, or arising out of, under, or in connection with this Agreement. This
provision is a material inducement for Landlord entering into the Agreement and
any agreement made or to be made in connection herewith to be executed by the
parties hereto. Entire Agreement. This Agreement, taken together with the Lease,
together with all exhibits, schedules, riders and addenda to each, constitutes
the full and complete agreement and understanding between the parties hereto and
shall supersede all prior communications, representations, understandings or
agreements, if any, whether oral or written, concerning the subject matter
contained in this Agreement and no provision of this Agreement may be modified,
amended, waived or discharged, in whole or in part, except by a written
instrument executed by all of the parties hereto. Ratification of
Lease/Conflicts. The parties hereto hereby ratify and confirm their respective
covenants and obligations under the Lease, as incorporated herein and as amended
hereby. Except as specifically set forth herein, all other terms and conditions
of the Lease shall continue unmodified in full force and effect. This Agreement
shall modify the Lease as set forth herein. Any inconsistency or conflict
between the Lease and this Agreement shall be governed by the terms of this
Agreement. Time of Essence. Time is of the essence, with respect to all the
obligations and covenants in this Agreement. No Option. The submission of this
Agreement to Tenant for examination does not constitute a reservation of or
option for the amendments set forth herein. This Agreement shall be effective
and binding only upon execution and delivery thereof by both Landlord and
Tenant. Estoppel. Tenant acknowledges that Landlord has performed fully all
obligations of “Landlord” pursuant to the Lease in accordance with the terms
thereof, that there is no default by Landlord thereunder, and there is no
circumstance which, but for the giving of notice or the passage of any
applicable cure period, will constitute a default by Landlord thereunder.
Severability. In the event that any provisions or clauses of this Agreement
conflict with or are contrary to applicable law, such conflicting or contrary
provisions shall not affect any other provisions which can be given effect
without the conflicting provisions, and to this end, the provisions of this
Agreement are declared to be severable to allow the striking of any and all
provisions which conflict with or are contrary to law while all other provisions
of this Agreement shall continue to be effective and fully operable. Security.
Tenant acknowledges that the rental payable to Landlord hereunder does not
include the cost of guard service or other security measures. Landlord has no
obligations to provide same. Tenant assumes all responsibility for the
protection of the Demised Premises, Tenant, its agents and invitees and their
property from the acts of third parties. Consent. Without limiting other
reasonable reasons for withholding consent, it shall be reasonable for Landlord
to withhold, condition or delay Landlord’s consent to the extent that Tenant’s
request (i) does not comply with laws (ii) affects the exterior appearance of
the Building (iii) affects the structural integrity of the Building (iv)
adversely affects the mechanical, electrical, plumbing, HVAC, roof, safety,
security or vertical transportation systems of the Building (v) unreasonably
interferes with Landlord’s ownership and use of the Building or any other
occupant’s normal and customary operations in the Building. Tenant Parties. For
purposes of interpretation of the Lease Agreement, to the extent that Tenant is
prohibited, excluded, limited or restricted in any way by the terms of the Lease
Agreement – such prohibition, exclusion, limitation or restriction shall also
apply to Tenant’s contractors, servants, agents, invitees, subtenants,
assignees, employees, officers and directors (“Tenant Parties”) and any other
party that controls, is controlled by or under common control with any or all
Tenant Parties. Successors and Assigns. This Agreement shall be binding on the
parties hereto, their respective heirs, successors and permitted assigns.



 

[Signatures appear on the following page]

 

 3 

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment.

 



LANDLORD WITNESS 1:   LANDLORD:           1515 ASSOCIATES, LTD., a Florida
limited partnership Sign               By: 1515 Associates, LLC, a Florida
limited Print Name     liability company, its General Partner         LANDLORD
WITNESS 2:   By: Gen mark 1515, Inc., a Florida corporation, its       Managing
Member       Sign           By:         Mark A. Gensheimer, President Print Name
              TENANT WITNESS 1:   TENANT:        

/s/ ANDREAS KUSCHE

  Ominto, Inc. Sign           By: /s/ MICHEL HANSEN

ANDREAS KUSCHE

  Name: MICHEL HANSEN Print Name   Title: CEO         TENANT WITNESS 2:        
/s/ BICKY CARLA       Sign               BICKY CARLA       Print Name      

 





 4 

 

 

EXHIBIT “A”

 

[ex10ii_001.jpg] 

*Not to scale, no warranty is made on the accuracy of this plan and is subject
to errors.

 

 5 

 

 

EXHIBIT “B”

 

WORK LETTER AGREEMENT

 

THIS AGREEMENT (this "Work Letter") is attached to and made a part of that
certain First Amendment to Office Lease (the "Amendment") dated the _ day of __
, 2016, by and between 1515 Associates, Ltd., a Florida limited partnership
(“Landlord”) and Ominto, Inc., a Nevada corporation (“Tenant”). The terms,
definitions and other provisions of the Amendment and the Lease are hereby
incorporated in this Work Letter by reference. As an inducement to Tenant to
enter into the Amendment, and in consideration of the mutual covenants and
conditions hereinafter set forth, Landlord and Tenant agree as follows:

 

1.      LEASEHOLD IMPROVEMENTS. The Leasehold Improvements shall be completed by
Landlord in accordance with the terms of this Work Letter. The full scope of
work anticipated hereunder (the “Leasehold Improvements”) shall be set forth on
Exhibit "B-1" to the Amendment, and if deemed necessary by Landlord such
improvements shall be further specified in greater detail in the Plans and
Specifications as defined hereinafter. The Leasehold Improvements shall consist
of the Existing Improvements, Landlord's Work and Tenant's Additional Work.
"Existing Improvements" shall mean all improvements which exist in the Premises
(inclusive of the Current Premises and the Additional Space) prior to any
modifications required pursuant to this Work Letter.

 

2.      PLANS AND SPECIFICATIONS.

 

a)      Landlord may, in Landlord's sole discretion, demand that all Leasehold
Improvements, including modifications to the Existing Improvements (if any)
required pursuant to the Amendment, as set forth on Exhibit "B-1" to the
Amendment , be specified in a set of plans and specifications ("Plans and
Specifications") in detail sufficient to comprehensively define the construction
work to be performed hereunder and to satisfy applicable permitting regulations
which may be imposed by any governmental authority or required pursuant to
applicable building codes. The Plans and Specifications shall be prepared by an
architect designated by Landlord ("Landlord's Architect"), and Tenant shall be
available to meet with Landlord's Architect so as to assure that the Plans and
Specifications can be submitted to Landlord following approval by Tenant within
ten (10) days following execution of the Amendment (or in the case of a
modification to the original Plans and Specifications, within ten (10) days
following the date upon which the need or request for such modification is
initiated) for Landlord's final review and approval, which approval may be
granted, withheld, or given conditionally subject to modification as determined
by Landlord in Landlord's reasonable discretion within ten (10) days thereafter.
If the Plans and Specifications are not approved by Landlord, Tenant shall have
a period of ten (10) days in which to work with Landlord's Architect to make any
modifications to the Plans and Specifications as required by Landlord and then
resubmit same to Landlord in final form. If Tenant fails to resubmit the Plans
and Specifications in such form as Landlord shall require within such ten (10)
day period, Landlord may terminate the Amendment and retain all deposits and
other amounts paid by Tenant or, at Tenant's sole expense, Landlord may prepare
Plans and Specifications in accordance with Landlord's requirements, and the
construction of the Leasehold Improvements shall proceed as if the final Plans
and Specifications had been resubmitted by Tenant and approved by Landlord.

 

b)     Once accepted by Landlord in final form, the Plans and Specifications may
be changed only with Landlord's approval, and Tenant shall be liable for any
additional costs incurred by Landlord as a result of any such change. An
original set of the Plans and Specifications and any modifications thereto, when
accepted by Landlord, shall be initialed on each page by Landlord and Tenant and
retained in Landlord's file as the conclusive evidence of the final form of the
Plans and Specifications.

 



 6 

 

 

c)      Notwithstanding anything to the contrary contained herein, Landlord
shall have the sole right to determine architectural design and the structural,
mechanical and other standard details and specifications of the work to be
performed pursuant to this Work Letter, including, without limitation, the type
of materials and the manufacturer and supplier thereof.

 

3.      LANDLORD'S WORK. Landlord shall complete the items set forth on Exhibit
"B-1" (and further specified in the Plans and Specifications, if applicable)
identified as "Landlord's Work”. Subject to the limitations set forth below, all
costs incurred by Landlord associated with the completion of Landlord's Work
shall be considered "Landlord's Contribution" with respect to the Leasehold
Improvements referenced in the Amendment, including but not limited to actual
construction costs, the cost of preparation of Plans and Specifications for
Landlord's Work, and a construction management fee in the amount of five percent
(5%) of the total construction cost of Landlord's Work provided, however, the
cost of any non-standard building materials or modifications to Landlord’s Work
shall be considered a part of Tenant’s Costs hereunder. Notwithstanding the
foregoing, in no event shall Landlord’s Contribution exceed Twenty-Five Thousand
and no/100 Dollars ($25,000.00) (“Landlord’s Maximum Contribution”).

 

4.      TENANT'S ADDITIONAL WORK.

 

a)      Any modifications to the Existing Improvements and any additional
improvements specified in Exhibit "B-1" as Tenant's Additional Work, and costs
associated with any modifications or changes required to the scope of work set
forth in Exhibit "B-1" or the Plans and Specifications following initial
approval by Landlord and Tenant shall be collectively and separately considered
“Tenant's Additional Work”, and shall be completed by Landlord at Tenant's sole
cost and expense. All costs above Landlord’s Maximum Contribution and/or
associated with the completion of Tenant's Additional Work shall be considered
"Tenant's Costs" with respect to the Leasehold Improvements referenced in this
Amendment, including but not limited to actual construction costs of Tenant's
Additional Work, the cost of preparation of Plans and Specifications for
Tenant's Additional Work, and a construction management fee in the amount of
five percent (5%) of the total construction cost of Tenant's Additional Work.

 

b)     In the event Tenant's Additional Work is set forth in Exhibit "B-1"
Tenant shall pay, as an item of Tenant's Cost, the cost of the preparation or
modification, as the case may be of the Plans and Specifications by Landlord's
Architect relative to Tenant's Additional Work, and Tenant shall cooperate with
Landlord's Architect in accordance with the time frames established in Paragraph
2 of this Work Letter.

 

5.      PAYMENT OF TENANT'S COSTS. Tenant's Costs shall be considered Additional
Rent due and payable under the Lease and shall be due as provided herein.
Tenant's Costs shall be payable as follows:

 

a)      Tenant shall pay to Landlord prior to commencement of initial
construction of the Leasehold Improvements, or in the case of a modification to
the scope of work set forth in the initial Plans and Specifications prior to the
commencement of the construction of Tenant's Additional Work, an amount equal to
50% of Tenant's Costs, as estimated by Landlord at such time.

 

b)     Prior to the Effective Date of the Amendment, Tenant shall pay to
Landlord the unpaid balance of Tenant's Costs, as estimated by Landlord at such
time.

 

c)      As soon as the final accounting can be prepared and submitted to Tenant,
Tenant shall pay to Landlord the entire unpaid balance of Tenant's Costs, or
Landlord shall reimburse Tenant with any excess amounts paid, as the case may
be.

 

 7 

 

 

Notwithstanding anything to the contrary in the Amendment or any Exhibit
thereto, Tenant, simultaneously with its execution of the Amendment shall, in
addition to all other sums which may be due, pay to Landlord Ten Thousand and
no/100 Dollars ($10,000.00) towards the Leasehold Improvements (“Tenant’s
Contribution”). Notwithstanding the foregoing, provided Tenant has not been in
default of the Lease at any time up to and including the Twenty-Forth (24th)
month of the Lease Term and Tenant’s Twenty-Forth (24) payment of full Base
Rental (excluding any abatement) during the Lease Term, Tenant’s Contribution
shall be applied toward Base Rental beginning with Tenant’s Twenty-Fifth (25th)
payment of full Base Rental (excluding abatements) during the Lease Term until
fully utilized.

 

Tenant's Costs and Tenant’s Contribution shall constitute Additional Rent due
under the Lease and shall be due at the time hereinabove specified. Tenant's
failure to make such payments when due shall constitute a default under the
Lease, entitling Landlord to all of its remedies thereunder, at law and in
equity.

 

6.      DELAY IN COMPLETION. Landlord shall cause the Leasehold Improvements to
be substantially completed in a commercially reasonable time frame. If the
Leasehold Improvements are not substantially completed for any of the following
reasons:

 

a)      Tenant's failure to submit the Plans and Specifications (or any
necessary modifications or additions thereto) within the time periods specified
in this Work Letter; or

 

b)     Tenant's specifications of special materials or finishes or specific
vendors, or special installations other than those provided as Building Standard
which cannot be delivered or completed within Landlord's construction schedule;
or

 

c)      Any change in the Plans and Specifications once approved and accepted by
Landlord; or

 

d)      The performance of or the failure to perform any work or installation by
any person or firm employed by Tenant to do any work on the Premises; or

 

e)      Any other delay which is attributable to Tenant's act or omission;

 

then, Landlord shall have no liability for such failure to complete, and, as
applicable, (i) the Effective Date shall not be postponed as a result thereof,
(ii) Substantial Completion of the Leasehold Improvements shall be deemed to
have been achieved (iii) Tenant's obligations under this Amendment (including,
without limitation, the obligation to pay Rent) shall commence as of the date
Landlord would have substantially completed the Leasehold Improvements but for
any of the above reasons and (iv) such date shall for all purposes herein be
deemed to be the Effective Date of the Amendment. Any material or item to be
supplied by Tenant shall be provided on site in order not to delay Landlord's
construction.

 

7.      CONTRACTOR(S) AND PERMITS. Landlord shall use its own contractor(s) and
such contrators shall obtain all governmental permits which are required to
complete the Leasehold Improvements, with the exception of any improvements
(whether or not shown in the Plans and Specifications) which Landlord and Tenant
agree in writing shall be constructed or installed by Tenant. If the parties
hereto agree that Tenant shall undertake to construct or install some portion of
the improvements, then Tenant shall use contractors which have been approved by
Landlord, Tenant shall be responsible for obtaining all necessary permits and
approvals for such work, and Tenant shall comply with Paragraph 5 of the Lease
(ALTERATIONS) and such other requirements as may be imposed by Landlord. In such
event, Landlord shall permit Tenant and Tenant's contractors to enter the
Additional Space prior to the Effective Date to perform such construction or
installation. Landlord shall not be liable in any way for any injury, loss,
damage or delay which may be caused by or arise from Landlord’s Work in the
Current Premises or Additional Space or such early entry into the Additional
Space by Tenant, its employees or contractors, and Tenant shall indemnify,
defend and hold Landlord harmless from any loss, damage or expense which may be
incurred in connection with same.

 

 8 

 

 

8.      BUILDING STANDARD IMPROVEMENTS. For the purposes of establishing a
standard quality and quantity for materials and finishes comprising the
Leasehold Improvements, Landlord, in Landlord's sole discretion, has established
the following "Building Standard" items (also referred to as "Building
Standards"):

 

a)      Building Standard Shell Improvements:

 

  (i) Heating, Ventilation and Air Conditioning: Installed as per Landlord's
engineering design of the Building.

 

  (ii) Electrical: Main power and lighting distribution system per applicable
building code.

 

  (iii) Fire Protection System: Automatic sprinkler system, to the extent
required per applicable building code.

 

b)     Building Standard Allowance Items (“Allowance Items”)(to be provided
using Building

Standard materials):

 

  (i) Interior Partitions: One layer of 1/2" drywall mounted on each side of
3-5/8" metal studs extending 2" above the finished ceiling height. Taped,
finished and painted (two coats) partitioning to be provided with 4" high vinyl
baseboard, 1 lineal foot per 12 square feet.

 

  (ii) Demising Partitions: Constructed as needed from floor to floor, taped,
finished and painted (two (2) coats) consisting of one layer of 5/8" fire-rated
drywall mounted on each side of 3 -5/8" metal studs, with 3 - 1/2" layer of
insulation.

 

  (iii) Entry Doors; Self-closing 3'0" x 9'0" solid core wood doors with lock
set. One door per 2,500 square feet, with a maximum of two doors per suite.

 

  (iv) Interior Doors: Solid core wood doors, 3'0" x 7'0". One (1) per 250
square feet.

 

  (v) Flooring: Building Standard 30 ounce cutpile carpet through Premises.

 

  (vi) Heating, ventilation and air conditioning: Flex duct air distribution
system with one diffuser per 150 square feet and one thermostat per every 2,500
usable square feet or fraction thereof.

 

  (vii) Electrical Outlets: Per Code.

 

  (viii) Light Switches: Single pole, as required.

 

  (ix) Lighting: Fluorescent 2' x 4' lay-in fixture with two tubes and parabolic
light fixture, one (1) per 85 square feet.

 

  (x) Telephone Outlets: Wall-mounted outlet stubbed up to above suspended
ceiling height, one (1) per 150 square feet.

 

  (xi) Ceiling: Suspended, acoustical tile, reveal edge, textured surface lay in
ceiling with 24" x 24" tiles, exposed metal grid system throughout.

 

 9 

 

 

The quantity of materials included within the Allowance Items shall, when
expressed above as a quantity per square foot, be calculated on the basis of the
net usable area within the demising walls of the area being improved as
determined by Landlord. Landlord may change the Building Standards at any time
without notice. All Leasehold Improvements shall conform with Landlord's
Building Standards then in effect unless otherwise mutually agreed to in Exhibit
"B-1" or the Plans and Specifications. In the event improvements are required
pursuant to Exhibit "B-1" or the Plans and Specifications, and the type and
quality of such items are not specified therein, such improvements shall be
completed in accordance with the Building Standards.

 

9.      SUBSTITUTIONS AND CREDITS. With Landlord's prior written consent, Tenant
may substitute items or materials for Building Standard items or materials;
however, no credit shall be due Tenant for any cost savings resulting from such
substitution.

 

10. WINDOW COVERINGS. Window coverings shall not be required by Landlord. If
Tenant desires window coverings, Tenant shall request Landlord to provide, at
Tenant's sole expense, blinds specified by Landlord as the standard window
treatment for the Building ("Standard Blinds"). No window treatment other than
the Standard Blinds shall be permitted without the prior written consent of
Landlord.

 

11. SUBSTANTIAL COMPLETION. The Leasehold Improvements shall be substantially
completed at such time as such improvements are sufficiently complete so, as
applicable, to allow Tenant to occupy the Premises and/or to utilize same for
the use and purpose for which it is intended, and if applicable, as evidenced by
the issuance of a certificate of occupancy (“Substantial Completion of Leasehold
Improvements”). Landlord, its employees, agents and contractors shall be allowed
to enter upon the Premises at any and all reasonable time following execution
hereof and following the Effective Date as is necessary to complete Landlord’s
Work including any unfinished details, and such entry shall not constitute an
actual or constructive eviction of Tenant, in whole or part, nor shall it
entitle Tenant to any abatement or diminution of rent or relieve Tenant from any
of its obligations under the Lease.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter.

 



LANDLORD WITNESS 1:   LANDLORD:           1515 ASSOCIATES, LTD., a Florida
limited partnership Sign               By: 1515 Associates, LLC, a Florida
limited Print Name     liability company, its General Partner         LANDLORD
WITNESS 2:   By: Gen mark 1515, Inc., a Florida corporation, its       Managing
Member         Sign           By:         Mark A. Gensheimer, President Print
Name              

 

TENANT WITNESS 1:   TENANT:        

/s/ ANDREAS KUSCHE

  Ominto, Inc. Sign           By: /s/ MICHEL HANSEN

ANDREAS KUSCHE

  Name: MICHEL HANSEN Print Name   Title: CEO         TENANT WITNESS 2:        
/s/ BICKY CARLA       Sign               BICKY CARLA       Print Name      

 



 10 

 

 



EXHIBIT"B-1"

 

Landlords Work:

 

The Landlord will build out the Premises in accordance with the Plan shown below
using Building Standard finishes to include:

 

Suite 307

 

  ● Extend the kitchen, match existing VCT as best as possible   ● Relocate door
for leftover office space (TBD)   ● Extend cabinetry three (3) feet (lower
cabinets) to match existing leaving a space for water cooler and door.   ●
Provide walkthrough in reception area into Suite 308

 

Suite 308

 

  ● Remove kitchen to provide opening between suites, leave header   ● Relocate
existing door to access kitchen from both Suites   ● Enlarge existing Conference
Room   ● Add electrical on wall for video conferencing equipment   ● Paint and
carpet throughout to match Suite 307 as best as possible

 

[ex10ii_003.jpg] 

 

Tenant's Work:

 

None (Subject to the terms of paragraph 4 of the Work Letter)

 

 

11



 

 

 

